** COUNTY HOSPITAL — CONSTRUCTION ON LAND OWNED BY CITY ** PURSUANT TO SPECIAL BOND ELECTION, CONDUCTED APRIL 1, 1975, BY LOGAN COUNTY FOR THE PURPOSE OF AUTHORIZING THE CONSTRUCTION OF A LOGAN COUNTY HOSPITAL, SAID HOSPITAL CAN BE CONSTRUCTED ON LAND OWNED BY A CITY WITHIN THE COUNTY UPON WHICH THE COUNTY HAS A LONG TERM LEASE VESTING OWNERSHIP OF THE HOSPITAL BUILDING AND APPURTENANCES IN THE COUNTY. (MUNICIPALITY, PUBLIC BUILDING, BOND ISSUE POSSESSION) CITE: 19 Ohio St. 781 [19-781], 19 Ohio St. 787 [19-787], 63 Ohio St. 1-719 [63-1-719], 62 Ohio St. 13 [62-13] (LEGALITY OF THE BOND) (MIKE D. MARTIN)